DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 9/14/2022 
Applicant’s Amendments make claims 2-15 and 17-20 either allowed or allowable over prior art (see Reasons below), and therefore the corresponding prior art rejections are withdrawn.
Applicant’s Amendment to claim 1 has changed the scope, necessitating new consideration. Nevertheless, Morrish (US 20180119842) is seen to anticipate amended claim 1, as described in the new 102 rejection below.
	Applicant argues that Morrish does not disclose “a user operable capacitive sensitivity adjustment device operably coupled to the controller to change magnitude of the output signal in response to the input from the user”. While there are clear differences between Morrish and the  applicant’s invention, it is asserted that these differences are not represented in the current claim. Morrish discloses a “capacitive sensitivity adjustment device (device associated with step 76)” that is seen to be “user operable” in the sense that the sensitivity of 42 is adjusted by controller 48 “(paragraph 25) responsive to the level of noise or other characteristic of noise in the output signal”, where the output signal is understood to be “user operable” because it is responsive to the presence of a user. In other words, the user sequentially affects the actions of the sensitivity adjustment device. Therefore, while different from the applicant’s invention, Morrish is seen to read on amended claim 1. 
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrish et al (US 20180119842).

Regarding claim 1, Morrish (FIGs 1-2b) discloses “An electronic faucet comprising: 
a faucet body (30) including a fluid passageway (interior); 
an electrically operable valve (46) coupled to the fluid passageway (they are in fluid communication); 
a controller (44, 48) operably coupled to the electrically operable valve (see FIG 1) for controlling fluid flow through the fluid passageway (paragraph 18); 
a capacitive sensor (42) electrically coupled to the controller (see FIG 1); 
wherein the controller is configured to monitor an output signal from the capacitive sensor in response to input from a user (paragraph 18), the input including at least when a portion of the faucet body is touched by a user or when a user's hands are located in a detection area located near the portion of the faucet body (paragraph 18); and 
a user operable capacitive sensitivity adjustment device (device associated with step 76) (“user operable” in the sense that the sensitivity of 42 is adjusted by controller 48 “(paragraph 25) responsive to the level of noise or other characteristic of noise in the output signal”, where the output signal is understood to be “user operable” because it is responsive to the presence of a user) operably coupled to the controller (is a component within the controller assembly, and therefore coupled thereto) to change magnitude of the output signal in response to the input from the user (paragraph 25; adjusting sensitivity changes the allowable noise [read on "magnitude"] in the signal transmitted; as different levels of signal noise can be permitted as read detections, the adjustment device therefore can change the effective magnitude of the signal transmitted).”  

Allowable Subject Matter
Claims 6, 8-15, and 18-20 are allowed. Claims 8-14 retain their previous allowed status (see previous Action filed 6/14/2022), while claims 6, 15 (and by virtue claims 17 and 19-20), and 18 are allowed for including previously indicated allowable subject matter (see previous Action, including the Reasons for Allowability of original claim 16) in independent form.
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Said claims retain their allowable status set forth in the previous Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753